DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1, 5-7, 10-17 and 20-27 are pending in the application. Claims 2-4, 8-9 and 18-19 have been cancelled.
Amendments to claims 1, 5, 6 and 20, and new claim 27, filed on 6/30/2022, have been entered in the above-identified application.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 5-7, 10-17 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2014/0171895) in view of Zink et al. (US 2013/0306226 A1), further in view of Wideman (US Patent No. 4,606,964).

Regarding claims 1, 13, 15, 20 and 27, Thomas et al. (“Thomas”) teaches breathable elastic laminates for use in absorbent products (Abstract, [0123] and [0134]).  The laminates comprise a frangible layer such as a tissue paper web (a fiber material as claimed) adhered to at least one elastic layer (an elastic member as claimed), and may further comprise facing layers such as nonwoven webs which serve as exterior surfaces of the laminate (first and second fibrous sheets as claimed). See Abstract, [0027], [0046]-[0047] and [0080]-[0081].  The tissue web can absorb liquids, and the laminate can be breathable and/or liquid pervious ([0045], [0081] and [0123]). 

With regard to the claimed limitation of the composite layer having an uneven surface formed by a shrinkage stress of the elastic member, and the uneven surface forming a plurality of shirring portions in the base fabric, Thomas further teaches that the elastic laminates can be used as containment elastics such as containment flaps 246 or elastic side panels 234, 270 or 272 in an absorbent article, which regions are illustrated in Figs. 5-6 as having shirring portions (see Fig. 5 and [0151], also note [0145]).  Thus, when the elastic laminates are used in the containment elastic regions as shown in Thomas, the first and second facing layers (the first and second fibrous sheets) of the laminate would have uneven surfaces.  In addition, or in the alternative, Thomas teaches that the materials can be attached together in a relaxed state or in a stretched state ([0122]).  For instance, the extensible layer(s) can be in a stretched state when attached to other layers in the laminate (see [0122]).  Thus, it is the examiner’s position that attaching the layers together in the manner taught by Thomas would result in the claimed structure wherein the first and second fibrous sheets would have uneven surfaces.  In the alternative, Thomas teaches in the Background section that stretching an elastic film or filament and then bonding it to a facing layer causes the facing layer to gather ([0002]).  Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to expect that attaching the elastic layer in a stretched state to the other layers would result in gathering of the layers, and thus in uneven surfaces, as claimed.

With regard to liquid diffusibility of the frangible tissue web layer (a fiber material as claimed), Thomas teaches that the tissue web is absorbent and that the laminate itself can be liquid pervious ([0081] and [0123]).  Thus, the frangible tissue web layer (fiber material) of Thomas would have liquid diffusibility as claimed.  

In addition, or in the alternative, the examiner notes that the paper tissue web (fiber material) disclosed by Thomas may comprise similar materials and basis weights as those disclosed in the instant application, and may be made by similar processes (see [0083], [0086] and [0101]). See also pages 25-26 of the instant Specification.  Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to expect that the claimed properties would be so provided, as the references teach similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the Examiner expects the frangible paper tissue web (the fiber material) taught by the combination of Thomas to have the claimed properties.

With regard to the claimed limitation “the elastic member is provided over an entire region inside the laminated sheet,” in the examiner’s view, a “region” as claimed would include any region inside the laminated sheet.  Thus, the examiner notes that the prior art meets the claimed limitation.  

Thomas does not explicitly disclose that the elastic member comprises a plurality of linear elastic bodies, that the linear elastic bodies are coated with an adhesive, and an entirety of the linear elastic bodies is press-bonded onto the first fibrous sheet by a flat roll such that a continuous bond is formed between the linear elastic bodies and the first fibrous sheet in a longitudinal direction of the linear elastic bodies, that the shirring portions extend in a direction perpendicular to a longitudinal direction of the linear elastic bodies in a non-tensioned state, that the shirring portions have a uniform shape of protrusions and depressions, and that, when the linear elastic bodies are in the non-tensioned state, a pitch interval between adjacent shirring rows of the shirring portions is between 2 mm and 3 mm.

However, Zink et al. (“Zink”) teaches a laminate for an absorbent article that comprises elastic elements disposed at least partially intermediate two substrates, as well as a method that comprises forming a plurality of rugosities (shirring portions as claimed) in the first substrate by allowing the elastic elements to at least partially contract (Abstract, [0062] and [0065]).  Zink teaches that, in an embodiment, a belt portion may comprise one or more elastic elements, strand or strips ‘306’ ([0109]).  Zink teaches that the elastic elements ‘306’ may be intermittently or continuously adhesively or otherwise joined to the portion of the first substrate ‘302’ and/or to the portion of the second substrate ‘304’ ([0109] and [0100]).  Zink teaches that the wrinkles, buckles, pleats, fold, or rugosities may be oriented along lines that may be roughly transverse or perpendicular to the direction of lateral contraction of the elastic elements ‘306’ (see [0141] at end of page 17).  Zink teaches that suitable rugosity frequencies may range from about 0.1 rugosities per cm to about 50 rugosities per cm, alternatively, about 0.5 rugosities per cm to about 25 rugosities per cm, alternatively, about 1 rugosity per cm to about 10 rugosities per cm ([0129]-[0130] and [0186]-[0186]).  As calculated by the examiner, 3-5 rugosities per cm would roughly correspond to a pitch interval of about 2-3 mm (e.g. 10mm/5 = 2).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the elastic layer(s) in the base fabric of Thomas with elastic strands or strips that form a plurality of rugosities in the perpendicular direction, having a rugosity frequency of about 0.1 or 1 rugosity per cm to about 10 or 25 rugosities per cm, wherein the elastic strands or strips are continuously adhesively joined to a portion of a first substrate, in order to obtain textured laminates for absorbent articles having improved fit, comfortable feel, an aesthetically pleasing appearance and/or a closer resemblance to clothing or underwear, as taught by Zink ([0195]; also see Abstract, [0062], [0065], [0100], [0109], [0129]-[0132] and [0141]).

Thomas further teaches that the materials can be bonded together using an adhesive ([0120]-[0121]).

Thomas in view of Zink does not explicitly disclose wherein the second fibrous sheet and the fiber material are joined together by an adhesive such that an adhesive portion and a non-adhesive portion are formed between the second fibrous sheet and the fiber material, that the second fibrous sheet and the fiber material are directly bonded by the adhesive at the adhesive portion, and that the non-adhesive portion forms a space.

However, Wideman teaches a bulked web composite that comprises a differentially tensioned reticulated web of elastic material bonded to at least one gatherable web (Abstract).  With reference to Figures 3 and 5, Wiseman teaches that, as in the case of bonding strands 18 and 20 to each other, the web 16 may be bonded to one or more gatherable webs, e.g., webs 12 and 14, by thermal, e.g., ultrasonic, bonding or by a suitable adhesive or by using a selfadherent elastic material for the web 16 and/or at least one of the webs 12, 14 (col. 5 lines 25-31, and FIGS. 3 and 5).  The examiner notes that FIG. 5 shows adhesive portions and non-adhesive portions, wherein the non-adhesive portions form a space, as claimed.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the adhesively bonded laminates of Thomas in view of Zink with adhesive portions and non-adhesive portions, as shown in FIG. 5 of Wideman, in order to obtain bulked web composites that can be used to form disposable swim wear, towels, wash cloths, disposable diapers and the like, as taught by Wideman (see Abstract, col. 5 lines 25-31, and FIGS. 3 and 5; also see col. 1 lines 7-10 and col. 7 lines 13-25).

Regarding claims 5-6, with regard to the claimed limitation of a hot-melt adhesive, Thomas teaches that the elastic layer may be mono- or multi-layered, and that if desired, the skin layer(s) may contain a softer, lower melting polymer or polymer blend that renders the layer(s) more suitable as heat seal bonding layers for thermally bonding the film to other layers ([0075]).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have similarly applied low melting polymer or polymer blend skin layers to the elastic strands and for use as an adhesive in order to provide thermal heat seal bonding to adjacent layers in the laminate (see [0075] of Thomas, and [0100] of Zink).

Regarding claims 7 and 21, Zink remains as applied above to claim 1, and further teaches that the rugosities may be described by a range of frequencies, amplitudes, and/or surface geometries in one or both of the machine direction and the cross direction in its relaxed state ([0062]).  Zink also teaches that the wrinkles, buckles, pleats, fold, or rugosities may be oriented along lines that may be roughly transverse or perpendicular to the direction of lateral contraction of the elastic elements ‘306’ (see [0141] at end of page 17).  Also see elastic elements “E” in Fig. 20A, discussed in [0133]).

Regarding claims 10-11, Thomas teaches that the frangible tissue web layer can be subjected to embossing or other means to weaken the layer (Abstract, [0045] and [0086]).

Regarding claims 12 and 14, Thomas teaches that the laminates may be breathable, which is defined as pervious to water vapor and gases, and may be liquid pervious ([0006]) and [0123]).

Regarding claims 16-17 and 23-24, Thomas teaches absorbent products such as diapers, underpants and garments ([0134]).  Similarly, Zink teaches that absorbent articles may refer to pants and/or taped diapers ([0050]).


Regarding claim 22, the examiner notes that Zink teaches an example that uses a first substrate of about 10 gsm nonwoven material and a second substrate of a 45 gsm nonwoven (Example 1 at [0193]).  Thomas teaches that the frangible layer tissue web (fiber material) can vary from about 10 gsm to about 110 gsm, such as from about 15 gsm to about 40 gsm ([0101]).

Regarding claims 25-26, with respect to the frangible layer, Thomas teaches that, in one embodiment, only one side of the tissue web may be fed through a print-crepe process, and that in an alternative embodiment, both sides of the web can be printed with an adhesive or bonding material and creped ([0110]-[0111]).


Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 5-7, 10-17 and 20-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Worrell/
Examiner, Art Unit 1789

/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789